 

Exhibit 10.58

 

SECOND AMENDMENT TO

 

THE MASTER DEVELOPMENT AND LICENSE AGREEMENT FOR PRODUCTS BETWEEN ELITE
PHARMACEUTICALS, INC. AND SUNGEN PHARMA, LLC

 

This Amendment, dated as of July 24, 2017 (the “Amendment”), by and between
SunGen Pharma, LLC, a limited liability company with its offices at 303C College
Road East, Princeton, NJ 08540 (“SunGen”), and Elite Laboratories, Inc. (a
subsidiary of Elite Pharmaceuticals, Inc.), a corporation organized under the
laws of the State of Delaware, with offices at 165 Ludlow Avenue, Northvale, New
Jersey (“Elite”), relating to that Master Development and License Agreement For
Products dated August 24, 2016 and the First Amendment to the Master Development
and License Agreement for Products both Between Elite Pharmaceuticals, Inc. and
SunGen (together the “Agreement”);

 

WHEREAS SunGen and Elite desire to amend the Agreement on the terms and subject
to the conditions contained herein: and

 

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meaning assigned to such terms in the Agreement.

 

NOW, THEREFORE in consideration of the mutual covenants and agreements contained
herein, the sufficiency, adequacy and satisfaction of which are hereby
acknowledged, SunGen and Elite hereby agree as follows:

 

1.      A new Section 3.5 shall be added to Article 3 of the Agreement and shall
read as follows:

 

3.5SunGen and Elite shall have the right to market and sell the {***} Products
as defined in Exhibit A {***} and {***} Elite and SunGen shall be responsible
for all permits, licenses, and distribution costs for the {***} Product and
{***} Elite or SunGen sells. The parties anticipate that the {***} Product and
{***} will be marketed through a joint venture created by the Parties for
distribution and sale of generic products (“Sales JV”). If the Sales JV is
created, Elite and SunGen shall use best efforts to arrange for the {***}
Product and {***} to be sold through the Sales JV. Elite, SunGen or the Sales JV
providing the marketing and sales for the {***} Product and {***} shall receive
a {***}% of net sales allowance.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended. 1



 

 

2.      A new Section 4.5 shall be added to Article 4 of the Agreement and shall
read as follows:

 

4.5Ownership of {***} and {***} Regulatory Filings. . SunGen and Elite shall
jointly own the Product Regulatory Filings. SunGen shall be responsible for the
filing and prosecution of the ANDA with the FDA and shall file the Product(s) in
SunGen’s name. After Regulatory Approval, SunGen shall have the obligation to
maintain the ANDA for the Product(s), correspondence with and reporting to the
FDA and other regulatory authorities, except as the Definitive Agreement may
otherwise provide in relation to Elite’s manufacturing of the Products. Elite
shall cooperate with and support SunGen in connection with any such regulatory
matters to the extent that SunGen may reasonably request. SunGen shall notify
Elite of any changes made to the ANDA and shall copy Elite on any correspondence
related to the ANDA.

 

3. The table in Exhibit A (Products) of the Agreement shall be replaced in its
entirety and the new table shall read as follows:

 

Products   Reference Listed Drug {***}   {***} {***}   {***} {***}   {***} {***}
  {***} {***}   {***} {***}   {***} {***}   {***} {***}   {***}

 

For the avoidance of doubt, and except for the replacement of the table, all
other language in Exhibit A of the Agreement remains unchanged.

 

4. The table in Section 1 of Exhibit B (Payments) of the Agreement A shall be
replaced in its entirety and the new table shall read as follows:

 

Company   Profit Share   Profit Share   Profit Share   Profit Share    

{***}

Products

 

{***}

Products

 

{***}

Products

 

{***}

and {***}

    SunGen does marketing &
sales   Elite does
marketing &
sales   Elite does
marketing &
sales   SunGen, Elite
or Sales JV
does
marketing &
sales Elite   {***}%   {***}%   {***}%   {***}% SunGen   {***}%   {***}%  
{***}%   {***}%

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended. 2



 

 

For the avoidance of doubt, and except for the replacement of the table in
Section 1, all other language in Section 1 of Exhibit B of the Agreement remains
unchanged and all of Section 2 of Exhibit B of the Agreement remains unchanged.

 

5.     Section 3 of Exhibit C (Roles and Responsibilities of the Parties) of the
Agreement shall be amended with the addition of a new Section 3e which shall
read as follows:

 

e.Sourcing API for {***} Products and {***}

 

6. Section 4 of Exhibit C (Roles and Responsibilities of the Parties) of the
Agreement shall be amended with the addition of a new Section 4e which shall
read as follows:

 

e.API costs for the development and manufacturing of {***} Products and {***}.

 

Except as expressly provided in this Amendment, the Agreement and all provisions
therein are and shall continue to be in full force and effect in accordance with
its terms.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives as of the day and year first above
written.

 

SunGen Pharma LLC   Elite Laboratories, Inc.           By: s/Jim Huang   By:
s/Nasrat Hakim Name:     Jim Huang   Name:   Nasrat Hakim Title:      CEO  
Title:     President and CEO Date:      7-24-17   Date:     7-24-17

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended. 3



 

